Exhibit SCOLR Pharma, Inc. Reports Year End 2007 Financial Results BELLEVUE, WA., March 11, 2008, - SCOLR Pharma, Inc. (AMEX: DDD) today reported financial results for the fiscal year ended December 31, 2007. Total revenues for the year ended December 31, 2007, were $2.0 million, compared to $2.3 million for 2006. Royalty income increased 38%, or $321,457, to $1.2 million for2007, compared to $856,027 for 2006. The increase in royalty income from SCOLR’s alliance with Perrigo was offset by a decrease in research and development revenue due to the termination of its agreement with Wyeth Consumer Healthcare in 2007. In the first quarter of 2007, SCOLR received approximately $600,000 in milestone payments from Wyeth, and, recognized previously deferred licensing fee income of approximately $173,000 associated with its agreement with Wyeth. The December 2005 agreement with Wyeth provided for an upfront fee of $250,000 which was recorded as deferred revenue and was being amortized over the development period until the contract was terminated in March 2007, at which time the remaining balance was recorded to income.In 2006, total revenue included $1.3 million in milestone payments under the Wyeth agreement. Operating loss was $11.3 million for 2007, compared to a loss of $12.5 million for 2006.
